Citation Nr: 1010085	
Decision Date: 03/17/10    Archive Date: 03/24/10

DOCKET NO.  06-37 305	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs (VA) Regional Office (RO) in 
Detroit, Michigan


THE ISSUE

Entitlement to service connection for hypertension, to 
include as secondary to service-connected posttraumatic 
stress disorder (PTSD) or as a result of exposure to 
herbicides.


REPRESENTATION

Veteran represented by:	Veterans of Foreign Wars of 
the United States


ATTORNEY FOR THE BOARD

L. L. Mollan, Associate Counsel





INTRODUCTION

The Veteran served on active duty from September 1965 to 
September 1968.

This matter comes before the Board of Veterans' Appeals 
(Board) on appeal from a June 2006 RO decision, which denied 
a claim for service connection for hypertension.  

Subsequently, the Board notes that the Veteran was denied 
entitlement to service connection for hypertension as 
secondary to service-connected PTSD in a September 2007 RO 
decision and entitlement to service connection for 
hypertension as a result of exposure to herbicides only in a 
December 2008 RO decision.  In Roebuck v. Nicholson, 20 Vet. 
App. 307 (2006), the United States Court of Appeals for 
Veterans Claims (Court) held that although there may be 
multiple theories or means of establishing entitlement to a 
benefit for a disability, if the theories all pertain to the 
same benefit for the same disability, they constitute the 
same claim.  As such, the Board will consider the Veteran's 
claim for service connection for hypertension under all of 
the asserted and available theories, despite the separate 
rating decisions. 

The Board notes that the Veteran was scheduled for a personal 
hearing at the Detroit, Michigan RO on February 13, 2007.  In 
January 2007, the Veteran submitted a statement indicating 
that he did not want a personal hearing.  The Board also 
notes that the Veteran indicated on his November 2006 VA Form 
9 Appeal that he wished to have a hearing before a member of 
the Board in Washington, D.C.  However, when contacted by his 
representative in March 2010, the Veteran indicated he no 
longer wished to have such a hearing. 

The appeal is REMANDED to the RO via the Appeals Management 
Center (AMC), in Washington, DC.  VA will notify the Veteran 
if further action is required.




REMAND

The Veteran is seeking entitlement to service connection for 
hypertension, to include as secondary to service-connected 
PTSD or as a result of exposure to herbicides.  After a 
thorough review of the Veteran's claims folder, the Board has 
determined that additional development is necessary prior to 
the adjudication of this claim.  

The Veteran has asserted that he currently has hypertension 
which began during his active duty service.  See Veteran's 
statement, October 2005.  Additionally, the Veteran has 
indicated that he suffers from high stress levels caused by 
his service-connected PTSD and that his hypertension is a 
direct physical manifestation of his PTSD.  See Statement of 
Accredited Representative in Appealed Case, June 2007.  The 
Veteran has also indicated in a September 2007 statement that 
he has hypertension due to exposure to herbicides in service.  

A review of the service treatment records reveals that the 
Veteran was noted on his August 1965 enlistment examination 
report as having a blood pressure of 130/70.  Upon separation 
from service in September 1968, the Veteran's blood pressure 
was recorded at 152/92.  In a March 1974 report of medical 
examination, his blood pressure was recorded as 138/80 and, 
in a March 1974 report of medical history, he indicated that 
he had high or low blood pressure.  

The Board notes that the claims file also contains a post-
service medical record from the medical department at General 
Motors indicating that the Veteran's blood pressure was 
132/90 in February 1969.

In May 2006, the Veteran underwent a VA examination.  The 
examiner reviewed the claims file.  The Veteran reported that 
he was first told that he had high blood pressure 
approximately at age 21 while on active duty.  He reported 
that, subsequent to his discharge from service, he had 
several readings of high blood pressure.  The Veteran 
asserted that he was placed on medication for the first time 
in 2003.  Upon examination, the Veteran was diagnosed with 
hypertension, well controlled with medication at this time.
In August 2006, a VA opinion was rendered by the same 
physician's assistant who examined the Veteran in May 2006.  
Upon review of the claims file, the examiner noted one 
documented elevated blood pressure while on active duty.  He 
stated that a single elevated blood pressure is not 
diagnostic of hypertension.  He noted that the Veteran was 
first started on antihypertensive medication in 2003, and, 
according to the Veteran's own history, he had several 
elevated blood pressure readings subsequent to his discharge 
from service.  However, he noted that these could not be 
documented at this time.  The examiner concluded by 
determining that it is therefore unlikely that the single 
elevated blood pressure at the time of discharge is related 
to the Veteran's current condition of hypertension.   

The Board notes that the claims file also contains a private 
medical opinion on the matter.  Specifically, in a September 
2005 letter from a doctor of osteopathy (D.O.) at St. John 
Health, it was noted that the Veteran has reported having 
hypertension since he was in service.  The Veteran reported 
that he was initially denied discharge from service due to 
his elevated blood pressure.  He reported that he has had 
elevated blood pressure since that time.  This D.O. noted 
that the Veteran brought in a log of blood pressure readings 
dating back to the 1980's indicating that his blood pressure 
has been elevated.  The Veteran reported that he suffers from 
PTSD as well and stated that he feels his PTSD-related 
flashbacks cause his blood pressure to be elevated.  The 
private D.O. noted that he has cared for the Veteran since 
2003 and his blood pressure has been elevated since that 
time.  He further stated that he felt that it is quite likely 
that his hypertension is aggravated by his military service 
and experiences in the Navy.

The Board acknowledges that the August 2006 VA opinion 
indicated that it is unlikely that the single elevated blood 
pressure at the time of discharge is related to the Veteran's 
current condition of hypertension.  However, this opinion did 
not address the possibility that the Veteran's hypertension 
could have been caused or aggravated by his service-connected 
PTSD.  As such, the Board finds that the necessity for a new 
VA examination is shown for the proper assessment of the 
Veteran's claim.  38 U.S.C.A. § 5103A (West 2002).  The Court 
has held that, when VA undertakes to provide a VA examination 
or obtain a VA opinion, VA must ensure that the examination 
or opinion is adequate.  Barr v. Nicholson, 21 Vet. App. 303, 
312 (2007).  As such, this issue must be remanded in order to 
schedule the Veteran for a new VA examination to determine 
whether the Veteran currently has hypertension and, if so, 
whether this hypertension was caused or aggravated by his 
service-connected PTSD.  Colvin v. Derwinski, 1 Vet. App. 
171, 175 (1991) (if the medical evidence of record is 
insufficient, the Board is free to supplement the record by 
seeking an advisory opinion or ordering a medical 
examination).  

Accordingly, the case is REMANDED for the following action:

1.	Schedule the Veteran for a VA 
examination for his hypertension.  The 
claims file should be provided to the 
appropriate examiner for review, and 
the examiner should note that it has 
been reviewed.  The examiner should 
also elicit from the Veteran a history 
of his symptoms relating to his 
hypertension.  

After reviewing the file and noting the 
Veteran's reported history and 
assertions, the examiner should render 
an opinion as to whether it is at least 
as likely as not that that the Veteran 
has hypertension that had its onset 
during active duty service, or is 
otherwise related to service.  An 
opinion should also be provided as to 
whether it is at least as likely as not 
that the Veteran's hypertension was 
caused or aggravated by his service-
connected PTSD. 

It would be helpful if the examiner would 
use the following language, as may be 
appropriate:  "more likely than not" 
(meaning likelihood greater than 50%), 
"at least as likely as not" (meaning 
likelihood of at least 50%), or "less 
likely than not" or "unlikely" 
(meaning that there is a less than 50% 
likelihood).  The term "at least as 
likely as not" does not mean "within 
the realm of medical possibility."  
Rather, it means that the weight of 
medical evidence both for and against a 
conclusion is so evenly divided that it 
is as medically sound to find in favor of 
that conclusion as it is to find against 
it.  The examiner should provide a 
complete rationale for any opinions 
provided.

2.	Then, readjudicate the claim.  In 
particular, review all the evidence that 
was submitted since the most recent 
supplemental statement of the case 
(SSOC).  If the benefit sought on appeal 
remains denied, the Veteran should be 
provided a SSOC, which includes a summary 
of additional evidence submitted, any 
additional applicable laws and 
regulations, and the reasons for the 
decision.  After the Veteran and his 
representative have been given the 
applicable time to submit additional 
argument, the claim should be returned to 
the Board for further review. 

The Veteran has the right to submit additional evidence and 
argument on the matter or matters the Board has remanded.  
Kutscherousky v. West, 12 Vet. App. 369 (1999).

No further action is required of the Veteran until further 
notice.  However, the Board takes this opportunity to advise 
the Veteran that the conduct of the efforts as directed in 
this remand, as well as any other development deemed 
necessary, is needed for a comprehensive and correct 
adjudication of his claim.  His cooperation in VA's efforts 
to develop his claim, including reporting for any scheduled 
VA examination, is both critical and appreciated.  The 
Veteran is also advised that failure to report for any 
scheduled examination may result in the denial of a claim.  
See 38 C.F.R. § 3.655 (2009).

This claim must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board or by 
the Court for additional development or other appropriate 
action must be handled in an expeditious manner.  See 38 
U.S.C.A. §§ 5109B, 7112 (West Supp. 2009).



_________________________________________________
MICHAEL LANE
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the 
Board is appealable to the Court.  This remand is in the 
nature of a preliminary order and does not constitute a 
decision of the Board on the merits of your appeal.  
38 C.F.R. § 20.1100(b) (2009).

